Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 3, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the conjugate is functionalized with a cell penetrating peptide, as recited in Claim 11, as the adapting means to stably transport a protein across a cell membrane; and 
ii) alternative protein conjugate configuration is the protein is encapsulated inside the aggregate formed by the self-crosslinked polymer nanogel, as recited in Claims 2, and 17. 

Amendments
           Applicant's amendments, filed January 3, 2021, is acknowledged. Applicant has cancelled Claims 2-5, 9-10, and 17-27, and amended Claims 1 and 14. 
	Claims 1, 6-8, 11-16, and 28-29 are pending.
	Claims 1, 6-8, 11-16, and 28-29 are under consideration. 

Priority
This application is a 371 of PCT/US2016/030601 filed on May 3, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/156,646 filed on May 4, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 102
1. 	The prior rejection of Claim(s) 1, 2, 6, 8, 11-15, and 28-29 under 35 U.S.C. 102(a)(1) as being anticipated by Thayumanavan (WO 12/162307; Applicant’s own work not cited in an IDS) is withdrawn in light of Applicant’s amendments to the independent Claims 1 and 14, which the Examiner finds persuasive. While Thayumanayan discloses the proteins are complexed with, and encapsulated by, the nanogel aggregates (Figure 30), and while the nanogel polymers may be crosslinked to cell penetrating peptides for functionalization ([0015], Figure 31), Thayumanayan do not disclose the cargo protein is covalently conjugated to the polymeric nanogel by one or more disulfide linkages and encapsulated inside an aggregate formed by the polymeric nanogel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claims 1, 6, 8, 11-15, and 28-29 under AIA  35 U.S.C. 103 as being unpatentable over Thayumanavan (WO 12/162307; Applicant’s own work not cited in an IDS) in view of Matsumoto et al (Polym. Chem. 4: 2464-2469, February 27, 2013; Applicant’s own work, of record in specification), Gonzalez-Toro et al (Eur. Polymer J. 49: 2906-2918, 2013, available online May 23, 2013; Applicant’s own work, of record in specification), and Singh et al (Angew. Chem. Int. Ed. 52:3000-3003, 2013) is withdrawn for reasons discussed above.

3. 	Claims 1, 6-8, 11-16, and 28-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thayumanavan (WO 12/162307; Applicant’s own work not cited in an IDS) in view of Matsumoto et al (Polym. Chem. 4: 2464-2469, February 27, 2013; Applicant’s own work, of record in specification), Gonzalez-Toro et al (Eur. Polymer J. 49: 2906-2918, 2013, available online May 23, 2013; Applicant’s own work, of record in specification), Singh et al (Angew. Chem. Int. Ed. 52:3000-3003, 2013), Nguyen et al (J. Bioactive Compatible Polymers 
Determining the scope and contents of the prior art.
With respect to Claims 1 and 14, Thayumanavan is considered relevant prior art for having disclosed a crosslinked polymeric nanogel-protein conjugate comprising a protein covalently conjugated to a polymeric nanogel by one or more disulfide linkages, as per the use of DTT chemistry to covalently attach a peptide to the nanogel polymer by one or more disulfide linkages, thus resulting in a disulfide linkage. 
Thayumanavan et al disclosed wherein the guest molecules (payload) can be readily incorporated non-covalently within the nanoparticles and can be released in a controlled manner in response to a biologically relevant stimulus at the desired biological site, being release within the cellular interior [0013]. 
Thayumanavan et al disclosed wherein complexation of the nanogels with protein, whereby complexation of the protein with the nanogel does not alter the activity of the protein, and the complex exhibits efficient uptake by cells [0015], and the protein is released upon partial or complete de-crosslinking of the crosslinked polymer at the biological site, e.g. within the cellular interiors in a controlled manner in response to a biologically relevant stimulus [0021, 77]. 
Thayumanavan disclosed wherein the self-crosslinked polymeric nanogel comprises a block or random co-polymer comprising structural units of Formula (I), Formula (II), and Formula (III), wherein: 
i) each of R1, R’1, and R’’1 is independently a hydrogen, C1-C12 aklkyl group, or halogen; 
ii) each of R2, R’2, R’’2, R3, R’3, and R’’3 is independently a hydrogen, C1-C16 alkyl, C1-C16 alkyloxy, or halogen; 
iii) each of L1, L2, and L3 is independently a linking group; 
iv) each of S1, S2, and S3 is independently a single bond or a spacer group; 
v) W comprises a hydrophilic group; 
vi) X comprises a crosslinking group; and 
vii) Y comprises a non-crosslinking group ([0090], claim 16).
The term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Instant Claim 2 does not exclude the presence of a polymer unit in which Y comprises a non-crosslinking group, as disclosed in Thayumanavan. 
The first unit of Thayumanavan comprising ([0097], (W)) a hydrophilic group (Figure 42b) is structurally identical to the first unit of the instant application (Figure 1), and thus is considered to reasonably fulfill an embodiment of instant Formula I.
The second unit of Thayumanavan comprising ([0097], (Y)) a non-crosslinking group (Figure 42b) is structurally identical to the second unit of the instant application (Figure 1). 
The third unit of Thayumanavan comprising ([0097], (X)), a cross-linking group (Figure 42b), to which the peptide or protein is attached, is structurally identical to the third unit of the 
The fourth unit of Thayumanavan (Figure 42b) to which the cell-penetrating peptide (RRR) is attached, is structurally identical to the fourth unit of the instant application (Figure 1), and thus is considered to reasonably fulfill instant Formula IV.
Thayumanavan disclosed wherein the disulfide groups are susceptible to the biochemical reductants such as glutathione [0098], and thus would be released in response to the glutathione redox trigger [0017]. 
Thayumanayan disclosed performing the DTT-based cross-linking reaction in the presence of the guest molecules to thus encapsulate said guest molecules within the nanogel polymer ([00133], Figure 1). 
Thayumanavan disclosed wherein the nanogel-protein conjugate comprises a cytosolically active protein, e.g. betagalactosidase [00164]. 

Instant specification [0052] discloses the encapsulated protein is not accessible to proteolytic enzymes. [0072] discloses “encapsulated within”, as opposed to “decorated on” the nanogel.  Encapsulation is achieved by the steps of first providing the cargo protein to the nanogel polymers, followed by a crosslinking step to initiate the thiol-disulfide exchange reaction; whereas, decoration is achieved by the steps of first crosslinking the nanogel polymers, followed by cross-linking the cargo protein to the nanogel polymers. 
Thayumanavan Figures 30-31 and 42 illustrate ‘decoration’ of the nanogel with the cargo protein, whereby although some cargo protein is present within the larger nanogel-protein aggregate, some at least are still considered to be potentially sufficiently exposed and accessible to proteolytic enzymes. The addition of cargo is after the polymerization step ([00181], “crosslinking reaction and that subsequent addition [emphasis added] of cysteine-containing ligands…”).

	Thayumanavan disclosed encapsulating the cargo of interest into the nanogel nanoparticles via the method steps of first combining polymers with guest molecule (DiI), followed by a crosslinking step to initiate the thiol-disulfide exchange reaction, thereby sequestering the guest molecule within the nanoparticle as the polymers are crosslinked ([00165, 185-186], “T-NGs loaded with hydrophobic dye”), as illustrated in Figure 1b. See also [00190] “nanogels encapsulating a chemotherapeutic drug molecule”. 
	Thayumanvan do not disclose an example whereby the cargo protein is first combined with the nanogel polymers followed by a crosslinking step to initiate the thiol-disulfide exchange 
Thayumanavan disclosed the biological agent may be covalently associated with the nanogel aggregates (claim 53), whereby the biological agent is a protein or enzyme (claims 54-55), said biological agent being releasable at the biological site, e.g. inside a cell (claim 51). Nevertheless, while Thayumanayan disclosed the proteins are complexed with, and encapsulated by, the nanogel aggregates (Figure 30), and while the nanogel polymers may be crosslinked to cell penetrating peptides for functionalization ([0015], Figure 31), Thayumanayan do not disclose the cargo protein is covalently conjugated to the polymeric nanogel by one or more disulfide linkages and encapsulated inside an aggregate formed by the polymeric nanogel. 
To put it another way, while Thayumanavan disclosed a first reaction condition to covalently attach proteins of interest to the external surface of the nanogel nanoparticles, using the same chemical crosslinker as that which is used to polymerize the nanogel monomers into the nanogel nanoparticles, whereby the protein of interest may be a protein or enzyme, said reaction to crosslink (syn. covalently conjugate) the protein to the nanogel polymers is after the formation of the nanogel nanoparticle. 
While Thayumanavan disclosed a second reaction condition to encapsulate the cargo of interest within the nanogel nanoparticles, whereby the cargo of interest is provided to the nanogel monomers before the crosslinking step to crosslink the nanogel monomers, whereupon crosslinking of the nanogel monomers said cargo is predictably encapsulated, Thayumanavan et al do not demonstrate an example of this reaction using a cargo capable of being covalently conjugated to the nanogel polymers, nor demonstrates an example of this reaction using a cargo protein. 

However, prior to the effective filing date of the instantly claimed invention, Gonzalez-Toro et al (Applicant’s own work) is considered relevant prior art for having taught that protein conjugation to polymers achieves either proteins on the external surface of the nanostructure (Figure 2, structures I and III) or proteins encapsulated by the nanostructure (Figure 2, structures II and IV), and the conjugation chemistry includes the well-known strategy of previously modifying a protein with initiation sites in which a polymer is then grafted from the protein microinitiator (pg 2907, col. 1; pg 2912, col. 1, “nanostructure assembly from polymer-protein 

Singh et al is considered relevant prior art for having taught the step of incubating the artisan’s protein of interest with the thiol-functionalized linear polymers at the time of cross-linking said polymers to form a nanogel-protein conjugate, thereby encapsulating the artisan’s protein of interest within the nanogel-protein conjugate nanoparticles (pg 3000, col. 2; Figure 1; pg 3001, col. 2, “to generate hydrogel nanoparticles”; Figure 3). 

Nguyen et al is considered relevant prior art for having taught the step of combining a cargo protein with nanogel polymers, which naturally encapsulated the protein, followed by crosslinking polymers via a crosslinking step to initiate the thiol-disulfide exchange reaction, whereby the disulfide bond is naturally cleaved by glutathione (GSH) (Scheme 2). While Nguyen et al do not teach ipsis verbis that the RNAse is covalently conjugated to the polymer during the thiol-disulfide exchange reaction, Nguyen et al taught that it is encapsulated (pg 290, “RNAse A encapsulated into nanogels”; pg 298, “nanogels, stabilized via disulfide bonds, were prepared and loaded with RNaseA”). 

Matsumoto et al (Applicant’s own work) is considered relevant prior art for having taught that a cargo protein comprising reactive thiol residues can be covalently attached to the functionalized polymer via disulfide linkages using the same chemical agent (DTT) as is used to crosslink the polymer during formation of the nanogel (Figures 1-2). 

Yan et al is considered relevant prior art for having taught wherein the artisan’s desired cargo protein comprises reactive groups and is covalently conjugated to the corresponding reactive groups on a polymeric nanogel, thereby forming an aggregate of a crosslinked polymeric nanogel-protein conjugate having the cargo protein encapsulated in the interior of the aggregate, said aggregate being capable of stably transporting the cargo protein across a cell membrane and then intracellularly releasing the cargo protein with intact biological activity (pg 48, col. 1, “a novel intracellular delivery platform based on….thin polymer shell anchored covalently to the protein core”, “scheme enables the synthesis of protein nanocapsules with a…degradable skin by using…degradable crosslinkers”; Figure 1).


Zisch et al is considered relevant prior art for having taught the step of modifying the artisan’s protein of interest with a C-terminal residue (pg 3, Materials and Methods, Cloning…of VEGF121-Cys) for covalent conjugation to a sulfur-functionalized polymer. Zisch et al taught that the reaction of the sulfur-functionalized polymer and the thiol group in cysteine could occur with high efficiency (pg 3, Materials and Methods, Cloning…of VEGF121-Cys). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and chemistry. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first reaction order of Thayumanavan [crosslink polymer to form nanogel nanoparticles, then crosslink the cargo protein to said nanoparticles, thus yielding nanogel nanoparticles whose surfaces are decorated with the artisan’s cargo protein of interest] for a second reaction order of Thayumanavan [combine protein to nanogel monomers, followed by a crosslinking step, thereby covalently crosslinking the protein to said nanoparticles and encapsulating said cargo protein of interest within the nanogel nanoparticles] with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute the first reaction order [crosslink polymer to form nanogel nanoparticles, then crosslink the cargo protein to said nanoparticles, thus yielding nanogel nanoparticles whose surfaces are decorated with the artisan’s cargo protein of interest] for a second reaction order [combine protein to nanogel monomers, followed by a crosslinking step, thereby covalently crosslinking the protein to said nanoparticles and encapsulating said cargo protein of interest within the nanogel 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose the reaction order [combine protein to nanogel monomers, followed by a crosslinking step] instead of the reaction order [crosslink polymer to form nanogel nanoparticles, then crosslink the cargo protein to said nanoparticles] because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions, to wit, cargo protein decorates the surface of the nanoparticle or cargo protein is encapsulated by the nanoparticle, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Those of ordinary skill in the art also immediately recognize that there is a finite number of identified predictable potential solutions, to wit, two, A before B and B before A, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Thayumanavan disclosed reductions to practice of both reaction order embodiments with the cargo molecule. Although Thayumanavan did not disclose a reduction to practice of the reaction order of incubating the protein with the nanogel monomers prior to the crosslinking step to form the nanogel nanoparticles, and thereby encapsulating the cargo protein, those of ordinary skill in the art previously recognized the scientific and technical concepts that combining the cargo protein with the nanogel monomers prior to the crosslinking step would result in the encapsulation of the cargo protein, as demonstrated by Nguyen et al and Yan et al, as also successfully demonstrated by Thayumanavan with the DiI cargo molecule, and would result in the crosslinking of said cargo protein to the nanogel nanoparticle polymers, as taught by Gonzalez-Toro et al (Figure 2) and Yan et al.

Those of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success, whereby the artisan’s protein of interest can be predictably covalently conjugated to the functionalized polymer using the same crosslinking activating agent as used to crosslink the self-crosslinked functionalized polymer (Matsumoto et al, Figures 1-2), including whereby the reactive thiol-residues of the cargo protein predictably form covalent conjugations to the nanogel polymers via disulfide linkages (Zisch et al).
Those of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success, whereby the ordinary artisan successfully reduced to practice 
An artisan would have been motivated to arrive at a crosslinked polymeric nanogel-protein conjugate comprising a cargo protein, wherein the cargo protein is covalently conjugated to a self-crosslinked polymeric nanogel by one or more disulfide linkages, and wherein the cargo protein is encapsulated inside an aggregate formed by the self-crosslinked polymeric nanogel because Thayumanavan disclosed the ability to encapsulate the artisan’s cargo of interest using the disulfide linkage chemistry is a versatile, facile, one-pot synthetic method [0078, 80], whereby the disulfide crosslinkers can be cleaved by thiol-disulfide exchange reactions, thereby releasing the stably encapsulated guest molecules [00126], as the payload release kinetics is tunable and controllable allowing for diverse applications (Abstract, [0013]) and Singh et al taught that nanogels encapsulating the artisan’s protein of interest is a promising candidate for controlled delivery systems (pg 3003, col. 1, conclusion).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 6 and 15, Thayumanavan disclosed wherein the protein is a cytosolically active protein, e.g. beta-galactosidase [00164]. 
Singh et al taught the loading of the nanogel-protein conjugates using the cytosolically active cargo protein beta-galactosidase, whereby after loading, purification, and degradation of the particles, 83-85% of beta-galactosidase activity was retained (pg 3003, col. 1). 

With respect to Claims 7 and 16, Yan et al is considered relevant prior art for having taught wherein the encapsulated protein is a cytosolically active protein, e.g. caspase (Figure 4).
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cytosolically active protein, e.g. beta-galactosidase, as taught/disclosed by Thayumanvan and/or Singh et al, with a second cytosolically active protein, e.g. caspase, as taught by Yan et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cytosolically active protein, e.g. beta-galactosidase, with a second cytosolically active protein, e.g. caspase, because Yan et al taught the scientific and technical concept that it was routine for the ordinary artisan to substitute a first cytosolically active protein for a second cytosolically active protein, e.g. GFP, HRP, BSA, SOD, or CAS (pg 48, col. 2), depending upon the given artisan’s cytosolically active protein-of-interest. 
With respect to Claim 8, Thayumanavan disclosed wherein the conjugate is further functionalized with a targeting ligand [00175-176, 180].
With respect to Claim 11, Thayumanavan disclosed wherein the conjugate is functionalized with a cell penetrating peptide [0015], e.g. RRR (Figure 31), as disclosed in the instant specification [0059]. 
With respect to Claim 12, Thayumanavan disclosed wherein the polymeric nanogel comprises a random copolymer, e.g. oligoethylene glycol (OEG) units [00181]. 
With respect to Claim 13, Thayumanavan disclosed wherein the polymeric nanogel is formed by reversible addition fragmentation chain transfer polymerization of oligo(ethylene glycol) methacrylate and pyridyldisulfide methacrylate [00126]. 
With respect to Claim 28, Thayumanavan disclose wherein the polymeric nanogel comprises a block copolymer (claim 16). 
With respect to Claim 29, Thayumanavan disclosed wherein the self-crosslinked polymeric nanogel comprises a block or random co-polymer comprising structural units of Formula (IV), wherein: 
i) R’’’1 is a hydrogen, C1-C12 aklkyl group, or halogen; 
ii) each of R’’’2 and R’’’3 is independently a hydrogen, C1-C16 alkyl, C1-C16 alkyloxy, or halogen; 
iii) L4 is a linking group; 
iv) S4 is a single bond or a spacer group; and
v) Z comprises a cell-penetrating group ([00166], Figure 31).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Figure 1 of Thayumanavan illustrates that the cargo is encapsulated within the nanoassembly, but said cargo is non-covalently encapsulated within the nanoparticles. Similarly, Figure 31 of Thayumanavan illustrates that the cargo (dye) is encapsulated non-covalently, and the peptide is covalent attached to the surface of the nanoparticle, not encapsulated within. 
Applicant’s argument(s) has been fully considered, and is persuasive in part. As discussed above, it is acknowledged that the working examples of Thayumanavan do not illustrate the cargo protein is encapsulated by the nanoparticles. However, Gonzalez-Toro et al, Singh et al, Nguyen et al, and Yan et al taught concepts and reductions to practice of encapsulating the artisan’s cargo protein into the nanogel nanoparticles.

Applicant argues that the targeting ligands and cell-penetrating peptides of Thayumanavan, covalently attached to the polymer nanogel, stay with the vehicle and are not released. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. the fate of the targeting ligands and/or cell-penetrating peptides, are not evidence without a supporting declaration. Applicant has provided no objective evidence for this statement. Thayumanavan disclosed said targeting ligands and/or cell-penetrating peptides are covalently crosslinked to the nanogel polymer via disulfide linkages (Figure 42), as are the disulfide linkages that crosslink the nanogel polymers themselves. Thayumanavan disclosed the disulfide crosslinks are partially or completely de-crosslinked at or near the biological site [0021], to wit, “within the cellular interiors” [0077], e.g. via a redox reaction via glutathione [00122]. Applicant has provided no objective evidence of record that the redox chemistry (a natural law) is absolutely prohibited from acting upon the disulfide bonds attaching the targeting ligands, cell-penetrating peptides, or even surface-decorated cargo 

Applicant argues that Matsumoto et al teach the cargo protein is first modified with an SATP linker prior to conjugating to the polymer via disulfide linkages. Matsumoto et al do not teach or suggest using native reactive thiol residues.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims merely require the cargo protein to comprise reactive thiol residues, and do not exclude the residues of Matsumoto et al modified to comprise reactive thiol residues. Instant claims are not limited only to the use of “native thiol residues”.

Applicant argues that Matsumoto et al teach the cargo protein is conjugated to the exterior of the nanogel
Applicant’s argument(s) has been fully considered, but is not persuasive. Matsumoto et al (Applicant’s own work) is considered relevant prior art for having taught that a cargo protein comprising reactive thiol residues can be covalently attached to the functionalized polymer via disulfide linkages using the same chemical agent (DTT) as is used to crosslink the polymer during formation of the nanogel (Figures 1-2). Those of ordinary skill in the art previously recognized the scientific and technical concepts that combining the cargo protein with the nanogel monomers prior to the crosslinking step would result in the encapsulation of the cargo protein, as demonstrated by Nguyen et al and Yan et al, as also successfully demonstrated by Thayumanavan with the DiI cargo molecule, and would result in the crosslinking of said cargo protein to the nanogel nanoparticle polymers, as demonstrated by Gonzalez-Toro et al (Figure 2) and Yan et al.

Applicant argues that none of structures I-III of Gonzalez-Toro et al relate to the claimed invention. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Gonzalez-Toro et al (Applicant’s own work) is considered relevant prior art for having taught that protein conjugation to polymers achieves either proteins on the external surface of the nanostructure (Figure 2, structures I and III) or proteins encapsulated by the nanostructure (Figure 2, structures II and IV), and the conjugation chemistry includes the well-known strategy of previously modifying a protein with initiation sites in which a polymer is then grafted from the protein microinitiator (pg 2907, col. 1; pg 2912, col. 1, “nanostructure assembly from polymer-protein conjugates”; pg 2915, col. 2, “protein encapsulation strategy… the size and shape of the modified (encapsulated) enzyme can be tuned, by adding monomers and crosslinkers to react with the primary nanogel, giving the desired product”). Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions, to wit, cargo protein decorates the surface of the nanoparticle or cargo protein is encapsulated by the nanoparticle, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Applicant argues that Gonzalez-Toro et al taught protein surface modification to create non-native vinyl groups, followed by silanol condensation reactions to crosslinking of the attached polymers. Gonzalez-Toro et al do not teach using native reactive thiol residues to form disulfide linkages. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nguyen et al taught the step of using disulfide linkages to crosslink the polymer during encapsulation of the cargo protein, and Zisch et al taught that disulfide linkages are used to crosslink the target protein to the polymer, thereby encapsulating the cargo protein within the polymer. Thus, those of ordinary skill in the art previously 

Applicant argues that Singh et al taught thiol-functionalized linear polymers as the gel precursor.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Singh et al is considered relevant prior art for having taught the step of incubating the artisan’s protein of interest with the thiol-functionalized linear polymers at the time of cross-linking said polymers to form a nanogel-protein conjugate, thereby encapsulating the artisan’s protein of interest within the nanogel-protein conjugate nanoparticles (pg 3000, col. 2; Figure 1; pg 3001, col. 2, “to generate hydrogel nanoparticles”; Figure 3). The instantly recited polymers, and those of Thayumanavan, comprise reactive thiol groups, being crosslinked to form disulfide-crosslinked hydrogels and nanogels, as taught by Singh et al.  

Applicant argues that Yan et al taught conjugating acryl groups to the protein surface, and does not teach using native protein in conjugation.
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, instant claims are not limited in scope only to native proteins. Rather, instant claims reasonably encompass residues that have been modified to comprise reactive thiol groups. 

Applicant argues that Yan et al do not teach the use of reactive thiol groups to form disulfide linkages with the polymeric nanogel. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Yan et al evidences that those of ordinary skill in the art previously recognized the scientific and technical concept of incubating the artisan’s cargo protein of interest with the nanogel polymers prior to the crosslinking step, whereupon performing the crosslinking step, said cargo protein will be encapsulated within the polymer nanoparticle and covalently conjugated to said polymers. Nguyen et al taught the step of using disulfide linkages to crosslink the polymer during encapsulation of the cargo protein, and Zisch et al taught that disulfide linkages are used to crosslink the target protein to the polymer, thereby encapsulating the cargo protein within the polymer. Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice disulfide chemistry to encapsulate the artisan’s desired cargo protein within a nanogel nanoparticle.

Applicant argues that Zisch et al do not teach using native reactive species for the disulfide reaction approach. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, instant claims are not limited in scope only to native proteins. Rather, instant claims reasonably encompass residues that have been modified to comprise reactive thiol groups. 

Applicant argues that considerable differences exist in terms of the tested proteins, the need for protein prefunctionalization, the conjugation/crosslinking chemistry employed, and structures of the carrier polymers. There is significant unpredictability in the relevant field of art with no reasonable expectation of success. Undue experimentation would be needed to make the modification and adoption successful.
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Applicant appears to be 
As a second matter, to the extent that Applicant is asserting significant unpredictability and undue experimentation, then it appears that Applicant is essentially admitting that the breadth of the instantly claimed invention is also not enabled, being deficient for significant unpredictability in the relevant field of art with no reasonable expectation of success, for which undue experimentation would be needed to make the modification and adoption successful. Instant claims reasonably encompass an enormous genus of cargo proteins and an enormous genus of polymers (as evidenced by recited formulas (I), (II), (III), and (IV)), for which there is an enormous genus of protein prefunctionalization and conjugation/crosslinking chemistry to be employed so as to yield an enormous genus of structurally different carrier polymer compositions.

Applicant argues that the structure IV of Gonzalez-Toro is drastically different from the polymer nanogel system of the instant claims because it is based on acryloylation chemistry.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Gonzalez-Toro et al (Applicant’s own work) is considered relevant prior art for having taught that protein conjugation to polymers achieves either proteins on the external surface of the nanostructure (Figure 2, structures I and III) or proteins encapsulated by the nanostructure (Figure 2, structures II and IV), and the conjugation chemistry includes the well-known strategy of previously modifying a protein with initiation sites in which a polymer is then grafted from the protein microinitiator (pg 2907, col. 1). Thus, those of ordinary skill in the art, including Applicant’s own teachings, previously recognized the scientific and technical concepts that there exists a finite number of identified predictable potential solutions, to wit, either the cargo protein is inside or outside the polymeric nanogel particle (Gonzalez-Toro et al, Figure 2). 

Applicant argues that given the substantial differences in the nature of the polymers involved (Thayumanvan vs Gonzalez-Toro et al), and the substantial lack of technical evidence in the prior art of record, undue experimentation would be needed to make the modification and adoption successful.
Applicant’s argument(s) has been fully considered, but is not persuasive. The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom.,Massachusetts Institute of Technologyv.A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).
In the instant case, Matsumoto et al (Applicant’s own work) taught that a cargo protein can be covalently attached to the functionalized polymer using the same chemical agent (DTT) as was used to crosslink the polymer during formation of the nanogel (Figures 1-2). Thus, it is considered nothing more than routine experimentation to conjugate a thiol-based linker to the artisan’s protein of interest, whereby said linker is used to conjugate said protein to the functionalized polymer, as taught by Matsumoto et al, whereby such linker chemistry was previously successfully reduced to practice, and thus known to the ordinary artisan. Furthermore, Thayumanavan disclosed the ability to encapsulate the artisan’s cargo of interest using the disulfide linkage chemistry is a versatile, facile, one-pot synthetic method [0078, 80], whereby the disulfide crosslinkers can be cleaved by thiol-disulfide exchange reactions, thereby releasing the stably encapsulated guest molecules [00126], as the payload release kinetics is tunable and controllable allowing for diverse applications (Abstract, [0013]).
As for the step of encapsulating the artisan’s protein of interest into the nanogel particle, Thayumanavan disclosed encapsulation of guest molecules within the interiors of the nanogels, whereby the guest molecule is present during the DTT-based crosslinking reaction to crosslink the polymer, [00133], and Singh et al taught the step of incubating the artisan’s protein of interest with the functionalized polymer prior to the step of crosslinking said functionalized polymer to form nanogel-protein conjugate nanoparticles (pg 3000, col. 2; Figure 1; pg 3003, col. 1). Thus, it is considered nothing more than routine experimentation for the ordinary artisan to incubate the artisan’s protein of interest with the functionalized polymer prior to the step of crosslinking said functionalized polymer to form nanogel-protein conjugate nanoparticles, whereby such an incubation step was previously successfully reduced to practice, and thus known to the ordinary artisan. 

Applicant argues that the disclosed polymers of Yan et al are structurally distinct from the polymer nanogel of the instant claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thayumanavan disclosed the polymer nanogel of the instant claims. Yan et al is considered relevant prior art for having taught wherein the encapsulated protein is a cytosolically active protein, e.g. HRP, SOD, or CAS (pg 

Conclusion
4. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633